DETAILED ACTION
	The following is a response to the amendment filed 1/19/2021 which has been entered.
Information Disclosure Statement
	The information disclosure statement filed 1/11/21 has been considered.
Response to Amendment
	Claims 1, 4-7, 9-12 and 14-16 are pending in the application. Claims 2, 3, 8 and 13 are cancelled.
	-The claim objection has been withdrawn due to applicant amending claims 1, 4 and 12 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claim 4 accordingly.
	-The 103 rejections have been withdrawn due to applicant amending claims 1, 7 and 12 with limitations not disclosed by the prior art of record used in the rejections.
Response to Arguments
Applicant’s arguments with respect to the trademark of the term Wiegand have been fully considered and are persuasive.  The specification objection has been withdrawn. 
Applicant’s arguments with respect to the trademark of the term Wiegand have been fully considered and are persuasive.  The claim objection has been withdrawn.
Applicant’s arguments with respect to the Woodruff in view of Mehnert and further in view of Mayer arts have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 4-7, 9-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a method for determining an absolute position of a component of an actuator rotating about a rotational axis, wherein the component has a rotating magnetic element, the method being: providing a multi-turn sensor opposite to the element configured to determine the position of the element, supplying a voltage to the sensor; monitoring a position of the element, by a Wiegand wire unit, which detects a movement of the component when the actuator is switched off; supplying the sensor with voltage by a battery when the actuator is switched off and the sensor is in a standby state; and in the event of detected motion, transferring a voltage pulse from the wire unit directly to the sensor for measuring a current position of the component; and changing the sensor from the standby state to an operating state after receiving the pulse transmitted from the wire unit and in combination with the limitations as written in claim 1.
-(as to claim 7) a device for determining an absolute position of a component rotating about a rotational axis of an actuator having a multi-turn sensor configured to determine the position of the component which has a magnetic element that follows a rotational movement of the component; a Wiegand wire unit configured to monitor the position of the element, the wire unit is connected to a wake-up connection of sensor electronics of the sensor in a standby state and is adapted to change the sensor to an operating state by transferring a voltage pulse directly to the sensor; and a battery configured to supply the sensor with voltage when the actuator is switched off and the sensor is in the standby state and in combination with the limitations as written in claim 7.
-(as to claim 12) a method for determining an absolute position of a rotating component of an actuator that rotates about a rotational axis, the method being: providing a magnetic element on the component; providing a multi-turn sensor opposite to the element, the sensor being configured to determine the absolute position of the element supplying a voltage to the sensor via a battery when the actuator is switched off and the sensor is in a standby state; monitoring a position of the element, using a Wiegand wire unit, which detects a movement of the component when the actuator is switched off; and upon detecting a motion, the wire unit transferring a voltage pulse to a wake-up connection of the sensor for measuring a current position of the component; and changing the sensor from the standby state to an operating state after receiving the voltage pulse transmitted from the wire unit and in combination with the limitations as written in claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-The IDS cited art filed 1/11/21 has been considered, but lacks any art providing supplying the sensor with voltage by a battery when the actuator is switched off and the sensor is in a standby state; and in the event of detected motion, transferring a voltage pulse from the wire unit directly to the sensor for measuring a current position of the component or the wire unit is connected to a wake-up connection of sensor electronics of the sensor in a standby state and is adapted to change the sensor to an operating state by transferring a voltage pulse directly to the sensor; and a battery configured to supply the sensor with voltage when the actuator is switched off and the sensor is in the standby state or the sensor being configured to determine the absolute position of the element supplying a voltage to the sensor via a battery when the actuator is switched off and the sensor is in a standby state and upon detecting a motion, the wire unit transferring a voltage pulse to a wake-up connection of the sensor for measuring a current position of the component.
-Gehrlinger et al 20150130450, abstract and claim 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 13, 2021